This is an action for personal injuries growing out of a crossing accident. The plaintiff secured a judgment for $12,000 and the defendant appealed. It is contended that the judgment should be reversed because the plaintiff was guilty of contributory negligence, that the trial judge commented prejudicially about the weight of the evidence, that the matter in indemnity insurance was injected into the picture and that the judgment was excessive.
We have examined the record and we find the material points affecting contributory negligence so sharply controverted and since there appears ample support for the verdict and judgment, we find no reason to reverse the trial court on this point. On the other points that are properly before us, no reversible error is shown so the judgment is affirmed.
Affirmed.
BUFORD, C. J., TERRELL, CHAPMAN and ADAMS, JJ., concur.